DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                          DANIEL LAMONT SEPHES,
                                 Appellant,

                                        v.

                             STATE OF FLORIDA,
                                  Appellee.

                                  No. 4D19-1449

                                   [May 6, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Glenn     D.   Kelley,    Judge;   L.T.    Case    No.
502017CF003784AXXXMB.

  Carey Haughwout, Public Defender, and Breanna Atwood, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Paul Patti, III,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

     Affirmed.

KLINGENSMITH and KUNTZ, JJ., concur.
WARNER, J., concurs specially with opinion.

WARNER, J., concurring specially.

    Appellant challenges his conviction of felon in actual possession of a
firearm and his sentence to thirty years in prison. He raises three issues,
all of which are not meritorious. However, I would have affirmed based
upon law of the case, as he failed to file a cross appeal in the prior state
appeal of the trial court’s order entering a judgment notwithstanding the
verdict. 1 See Generazio v. State, 727 So. 2d 333, 335 (Fla. 4th DCA 1999).

                              *          *          *

1   State v. Sephes, 262 So. 3d 811, 814 (Fla. 4th DCA 2019).
Not final until disposition of timely filed motion for rehearing.




                               2